AEA Valuebuilder Variable Annuity NEA Valuebuilder Variable Annuity NEA Valuebuilder Retirement Income Director Variable Annuity Security Benefit Advisor VariableAnnuity Issued by: Security Benefit Life Insurance Company One Security Benefit Place Topeka, Kansas 66636-0001 Supplement Dated September 7, 2012 To the Current Prospectus Effective September24, 2012, the following underlying funds will change their names as indicated in the table. The corresponding Subaccounts will also change their names accordingly. All references to the former names in the Prospectus are hereby changed to reflect the new names effective September24, 2012. Current Name New Name Invesco Van Kampen American Franchise Invesco American Franchise Invesco Van Kampen Comstock Invesco Comstock Invesco Van Kampen Equity and Income Invesco Equity and Income Invesco Van Kampen Mid Cap Growth Invesco Mid Cap Growth Invesco Van Kampen Value Opportunities Invesco Value Opportunities Please Retain This Supplement For Future Reference
